EXHIBIT 10.5

GUARANTY

THIS GUARANTY, dated as of November 6, 2007, is executed by QUANTUM FUEL SYSTEMS
TECHNOLOGIES WORLDWIDE, INC., a corporation organized under the laws of the
State of Delaware (the “Guarantor”), in favor of WB QT, LLC, a Delaware limited
liability company (the “Lender”).

RECITALS

A. The Lender has extended and may from time to time hereafter extend credit
accommodations to Tecstar Automotive Group, Inc., an Indiana corporation (the
“Borrower”), pursuant to a promissory note executed by the Borrower in favor of
the Lender dated concurrently herewith (the “Note”).

B. In connection with the Note the Lender has required that this Guaranty be
executed and delivered by the Guarantor.

C. The Guarantor is the parent of the Borrower.

D. The Guarantor expects to derive benefits from the extension of credit
accommodations to the Borrower by the Lender and finds it advantageous,
desirable and in its best interests to execute and deliver this Guaranty to the
Lender.

AGREEMENT

NOW, THEREFORE, in consideration of the credit accommodations to be extended to
the Borrower and for other good and valuable consideration, the Guarantor hereby
covenants and agrees with the Lender as follows:

Section 1. Defined Terms. As used in this Guaranty, the following terms shall
have the meaning indicated:

“Borrower” shall have the meaning indicated in Recital A.

“Guarantor” shall have the meaning indicated in the opening paragraph hereof.

“Lender” shall have the meaning indicated in the opening paragraph hereof.

“Note” shall have the meaning indicated in Recital A.

“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
the Borrower to the Lender of every kind, nature or description under the Note,
including the Borrower’s obligations on any note or notes hereafter issued in
substitution or replacement thereof, and any other Security Document (as defined
in the Note), (b) any and all indebtedness, liabilities and obligations of the
Borrower to the Lender of every kind, nature and description, whether direct or



--------------------------------------------------------------------------------

indirect or hereafter acquired by the Lender from any Person, absolute or
contingent, regardless of how such liabilities arise or by what agreement or
instrument they may be evidenced and (c) all liabilities of the Guarantor under
this Guaranty, and in all of the foregoing cases whether due or to become due,
and whether now existing or hereafter arising or incurred.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

Section 2. The Guaranty. The Guarantor hereby absolutely and unconditionally
guarantees to the Lender the payment when due (whether at a stated maturity or
earlier by reason of acceleration or otherwise) and performance of the
Obligations.

Section 3. Continuing Guaranty. This Guaranty is an absolute, unconditional and
continuing guaranty of payment and performance of the Obligations, and the
obligations of the Guarantor hereunder shall not be released, in whole or in
part, by any action or thing which might, but for this provision of this
Guaranty, be deemed a legal or equitable discharge of a surety or guarantor,
other than irrevocable payment and performance in full of the Obligations. No
notice of the Obligations to which this Guaranty may apply, or of any renewal or
extension thereof need be given to the Guarantor and none of the foregoing acts
shall release the Guarantor from liability hereunder. The Guarantor hereby
expressly waives (a) demand of payment, presentment, protest, notice of
dishonor, nonpayment or nonperformance on any and all forms of the Obligations;
(b) notice of acceptance of this Guaranty and notice of any liability to which
it may apply; (c) all other notices and demands of any kind and description
relating to the Obligations now or hereafter provided for by any agreement,
statute, law, rule or regulation; and (d) any and all defenses of the Borrower
pertaining to the Obligations except for the defense of discharge by payment.
The Guarantor shall not be exonerated with respect to the Guarantor’s
liabilities under this Guaranty by any act or thing except irrevocable payment
and performance of the Obligations, it being the purpose and intent of this
Guaranty that the Obligations constitute the direct and primary obligations of
the Guarantor and that the covenants, agreements and all obligations of the
Guarantor hereunder be absolute, unconditional and irrevocable. The Guarantor
shall be and remain liable for any deficiency remaining after foreclosure of any
mortgage, deed of trust or security agreement securing all or any part of the
Obligations, whether or not the liability of the Borrower or any other Person
for such deficiency is discharged pursuant to statute, judicial decision or
otherwise. The acceptance of this Guaranty by the Lender is not intended and
does not release any liability previously existing of any guarantor or surety of
any indebtedness of the Borrower to the Lender.

Section 4. Other Transactions. The Lender is expressly authorized (a) to
exchange, surrender or release with or without consideration any or all
collateral and security which may at any time be placed with it by the Borrower
or by any other Person, or to forward or deliver any or all such collateral and
security directly to the Borrower for collection and remittance or for credit,
or to collect the same in any other manner without notice to the Guarantor and
(b) to amend, modify, extend or supplement any note or other instrument

 

2



--------------------------------------------------------------------------------

evidencing the Obligations or any part thereof and any other agreement with
respect to the Obligations, waive compliance by the Borrower or any other Person
with the respective terms thereof and settle or compromise any of the
Obligations without notice to the Guarantor and without in any manner affecting
the absolute liabilities of the Guarantor hereunder. No invalidity, irregularity
or unenforceability of all or any part of the Obligations or of any security
therefor or other recourse with respect thereto shall affect, impair or be a
defense to this Guaranty. The liabilities of the Guarantor hereunder shall not
be affected or impaired by any failure, delay, neglect or omission on the part
of the Lender to realize upon any of the Obligations of the Borrower to the
Lender, or upon any collateral or security for any or all of the Obligations,
nor by the taking by the Lender of (or the failure to take) any other guaranty
or guaranties to secure the Obligations, nor by the taking by the Lender of (or
the failure to take or the failure to perfect its security interest in or other
lien on) collateral or security of any kind. No act or omission of the Lender,
whether or not such action or failure to act varies or increases the risk of, or
affects the rights or remedies of the Guarantor shall affect or impair the
obligations of the Guarantor hereunder. The Guarantor acknowledges that this
Guaranty is in effect and binding without reference to whether this Guaranty is
signed by any other Person or Persons, that possession of this Guaranty by the
Lender shall be conclusive evidence of due delivery hereof by the Guarantor and
that this Guaranty shall continue in full force and effect, both as to the
Obligations then existing and/or thereafter created, notwithstanding the release
of or extension of time to any other guarantor of the Obligations or any part
thereof.

Section 5. Actions Not Required. The Guarantor hereby waives any and all right
to cause a marshalling of the assets of the Borrower or any other action by any
court or other governmental body with respect thereto or to cause the Lender to
proceed against any security for the Obligations or any other recourse which the
Lender may have with respect thereto and further waives any and all requirements
that the Lender institute any action or proceeding at law or in equity, or
obtain any judgment, against the Borrower or any other Person, or with respect
to any collateral security for the Obligations, as a condition precedent to
making demand on or bringing an action or obtaining and/or enforcing a judgment
against, the Guarantor upon this Guaranty. The Guarantor further acknowledges
that time is of the essence with respect to the Guarantor’s obligations under
this Guaranty. Any remedy or right hereby granted which shall be found to be
unenforceable as to any Person or under any circumstance, for any reason, shall
in no way limit or prevent the enforcement of such remedy or right as to any
other Person or circumstance, nor shall such unenforceability limit or prevent
enforcement of any other remedy or right hereby granted.

Section 6. No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder, the Guarantor waives all rights of subrogation to any of
the rights of the Lender against the Borrower or any other Person liable for
payment of any of the Obligations or any collateral security or guaranty or
right of offset held by the Lender for the payment of the Obligations, and the
Guarantor waives all rights to seek any recourse to or contribution or
reimbursement from the Borrower or any other Person liable for payment of any of
the Obligations in respect of payments made by the Guarantor hereunder.

 

3



--------------------------------------------------------------------------------

Section 7. Application of Payments. Any and all payments upon the Obligations
made by the Guarantor or by any other Person, and/or the proceeds of any or all
collateral or security for any of the Obligations, may be applied by the Lender
on such items of the Obligations as the Lender may elect.

Section 8. Recovery of Payment. If any payment received by the Lender and
applied to the Obligations is subsequently set aside, recovered, rescinded or
required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of the Borrower or any other obligor),
the Obligations to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Obligations as
fully as if such application had never been made. References in this Guaranty to
amounts “irrevocably paid” or to “irrevocable payment” refer to payments that
cannot be set aside, recovered, rescinded or required to be returned for any
reason.

Section 9. Borrower’s Financial Condition. The Guarantor is familiar with the
financial condition of the Borrower, and the Guarantor has executed and
delivered this Guaranty based on the Guarantor’s own judgment and not in
reliance upon any statement or representation of the Lender. The Lender shall
have no obligation to provide the Guarantor with any advice whatsoever or to
inform the Guarantor at any time of the Lender’s actions, evaluations or
conclusions on the financial condition or any other matter concerning the
Borrower.

Section 10. Remedies. All remedies afforded to the Lender by reason of this
Guaranty are separate and cumulative remedies and it is agreed that no one of
such remedies, whether or not exercised by the Lender, shall be deemed to be in
exclusion of any of the other remedies available to the Lender and no one of
such remedies shall in any way limit or prejudice any other legal or equitable
remedy which the Lender may have hereunder and with respect to the Obligations.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any rights and remedies available to the Lender.

Section 11. Bankruptcy of the Borrower. The Guarantor expressly agrees that the
liabilities and obligations of the Guarantor under this Guaranty shall not in
any way be impaired or otherwise affected by the institution by or against the
Borrower or any other Person of any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other similar proceedings for
relief under any bankruptcy law or similar law for the relief of debtors and
that any discharge of any of the Obligations pursuant to any such bankruptcy or
similar law or other law shall not diminish, discharge or otherwise affect in
any way the obligations of the Guarantor under this Guaranty, and that upon the
institution of any of the above actions, such obligations shall be enforceable
against the Guarantor.

Section 12. Costs and Expenses. The Guarantor will pay or reimburse the Lender
on demand for all out-of-pocket expenses (including in each case all reasonable
fees and expenses of counsel) incurred by the Lender arising out of or in
connection with the enforcement of this Guaranty against the Guarantor or
arising out of or in connection with

 

4



--------------------------------------------------------------------------------

any failure of the Guarantor to fully and timely perform the obligations of the
Guarantor hereunder.

Section 13. Waivers and Amendments. This Guaranty can be waived, modified,
amended, terminated or discharged only explicitly in a writing signed by the
Lender. A waiver so signed shall be effective only in the specific instance and
for the specific purpose given.

Section 14. Notices. Any notice or other communication to any party in
connection with this Guaranty shall be in writing and shall be sent by manual
delivery, telegram, telex, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
on the signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or facsimile transmission, from
the first business day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed.

Section 15. Guarantor Acknowledgements. The Guarantor hereby acknowledges that
(a) counsel has advised the Guarantor in the negotiation, execution and delivery
of this Guaranty, (b) the Lender has no fiduciary relationship to the Guarantor
the relationship being solely that of debtor and creditor, and (c) no joint
venture exists between the Guarantor and the Lender.

Section 16. Representations and Warranties. The Guarantor hereby represents and
warrants to the Lender that it is a corporation organized, validly existing and
in good standing under the laws of the State of Delaware and has the power and
authority and the legal right to own and operate its properties and to conduct
the business in which it is currently engaged. The Guarantor further represents
and warrants to the Lender that:

16(a) It has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Guaranty and has taken all necessary
action required by its form of organization to authorize such execution,
delivery and performance.

16(b) This Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

16(c) The execution, delivery and performance of this Guaranty will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
it, (ii) violate or contravene any provision of its organizational documents, or
(iii) result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or

 

5



--------------------------------------------------------------------------------

instrument to which it is a party or by which it or any of its properties may be
bound or result in the creation of any lien thereunder. It is not in default
under or in violation of any such law, statute, rule or regulation, order, writ,
judgment, injunction, decree, determination or award or any such indenture, loan
or credit agreement or other agreement, lease or instrument in any case in which
the consequences of such default or violation could have a material adverse
effect on its business, operations, properties, assets or condition (financial
or otherwise).

16(d) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on its part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty.

16(e) There are no actions, suits or proceedings pending or, to its knowledge,
threatened against or affecting it or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder.

16(f) It expects to derive benefits from the transactions resulting in the
creation of the Obligations. The Lender may rely conclusively on the continuing
warranty, hereby made, that it continues to be benefited by the Lender’s
extension of credit accommodations to the Borrower and the Lender shall have no
duty to inquire into or confirm the receipt of any such benefits, and this
Guaranty shall be effective and enforceable by the Lender without regard to the
receipt, nature or value of any such benefits.

Section 17. Continuing Guaranty. This Guaranty shall (a) remain in full force
and effect until irrevocable payment in full of the Obligations and the
expiration of the obligations, if any, of the Lender to extend credit
accommodations to the Borrower, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
the Lender and its successors, transferees, and assigns.

Section 18. Reaffirmation. The Guarantor agrees that when so requested by the
Lender from time to time it will promptly execute and deliver to the Lender a
written reaffirmation of this Guaranty in such form as the Lender may require.

Section 19. Revocation. Notwithstanding any other provision hereof, the
Guarantor may revoke this Guaranty prospectively as to future transactions by
written notice to that effect actually received by the Lender. No such
revocation shall release, impair or affect in any manner any liability hereunder
with respect to Obligations created, contracted, assumed or incurred prior to
receipt by the Lender of written notice of revocation, or Obligations created,
contracted, assumed or incurred after receipt of such notice pursuant to any
contract entered into by the Lender prior to receipt of such notice, or any
renewals or extensions

 

6



--------------------------------------------------------------------------------

thereof, theretofore or thereafter made, or any interest accrued or accruing on
such Obligations, or all other costs, expenses and attorneys’ fees arising from
such Obligations.

Section 20. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
Whenever possible, each provision of this Guaranty and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto.

Section 21. Consent to Jurisdiction. AT THE OPTION OF THE LENDER, THIS GUARANTY
MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN
MINNEAPOLIS, MINNESOTA; AND THE GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE
OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE GUARANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS GUARANTY, THE LENDER AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 22. Waiver of Jury Trial. EACH OF THE GUARANTOR AND THE LENDER, BY ITS
ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 23. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

Section 24. General. All representations and warranties contained in this
Guaranty or in any other agreement between the Guarantor and the Lender shall
survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations.

 

7



--------------------------------------------------------------------------------

Captions in this Guaranty are for reference and convenience only and shall not
affect the interpretation or meaning of any provision of this Guaranty.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.

 

GUARANTOR: QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC. By:   /s/ W. Brian
Olson Name:   W. Brian Olson Title:   CFO

Address for the Guarantor:

570 Executive Drive

Troy, Michigan 48083

Fax Number:                                         

Address for the Lender:

3033 Excelsior Boulevard

Minneapolis, Minnesota 55416

Fax Number:                                         

[Signature Page to Guaranty (Quantum Fuel)]